DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to applicant’s arguments dated October 21, 2022. Applicant's arguments and amendments have been considered with the results that follow: 
Claims 7 through 10 are cancelled based on Applicant’s amendments.
Claim 1 is amended based on Applicant’s amendments. 
Claims 11 through 13 are new based on Applicant’s amendments.
THIS ACTION IS MADE FINAL.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method for assisting in a management of an energy of an aircraft, in an approach phase with a view to a ground landing, said approach making it possible to join a final position at which the aircraft needs to have a final energy state from a current energy state of the aircraft, comprising: 
at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft; 
a set of computation steps, implemented by a data processing unit on the aircraft, comprising performing an iterative computation, backwards from said final position, to determine, as a function at least of a set of predetermined rules, of a set of constraints and of current values including said current meteorological data, an optimal flight trajectory from an initial position, independent of a current position, to the final position making it possible to generate a dissipation of the energy of the aircraft to bring the aircraft, at said final position, into said final energy state with a minimum distance in horizontal projection on the ground, said optimal flight trajectory defining positions at which actions must be implemented on the aircraft; 
a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system; and
guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory.
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of  “at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft”, “a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” and “guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory”. That is, other than reciting “at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft” and “a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can apply, in their mind,  an association between a specific energy level decline while the aircraft is landing and has stopped based off of examining the arriving of flights while sitting at the gate in an airport. For example, a pilot knows that they must dissipate speed, i.e. energy, on final approach, in order to safely land an airplane. Pilots make the evaluation of when to input flaps and reduce thrust to dissipate enough energy to land.   
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “implemented by a reception unit, implemented by a data processing unit and implemented by a data transmission unit” with their corresponding interpretations as stated above, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional elements “at least one reception step”, “comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft”, “a data transmission step”, “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” and “guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory” is recited at a high level of generality which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a “implemented by a reception unit, implemented by a data processing unit and implemented by a data transmission unit” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. These limitations are not indicative of integration into a practical application because they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The additional steps “at least one reception step”, “comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft”, “a data transmission step”, “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” and “guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory” is a well‐understood, routine, and conventional function, and thus is no more than insignificant extra‐solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.

Claim 2 contains the limitations that are no more than the abstract idea recited in claim 1. The claim recites a “set of computation steps comprises at least the following series of steps, implemented iteratively: 
a first step comprising determining, on each iteration, as a function at least of said set of predetermined rules, a plurality of states from a state selected on a preceding iteration, a selected state used in a first iteration corresponding to a state of the aircraft at said final position, said selected states being saved; 
a second step comprising attributing a cost to each of the states determined in said first step; and 
a third step comprising selecting, from among the states determined in said first step, a state which exhibits a lowest cost, the state thus selected being used in a first step of a next iteration, the state selected in a last iteration being used to determine the optimal flight trajectory of the aircraft”. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 3 contains the limitations that are no more than the abstract idea recited in claim 2. The claim recites a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 4 contains the limitations that are no more than the abstract idea recited in claim 1. The claim recites meteorological data comprise at least one of the following data: a wind speed; a temperature. This limitation is directed to further defining the data used in the abstract idea and is thus similar to claim 1. Thus, this claim contains ineligible subject matter. 

Claim 5 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites data transmission step comprises transmitting, to said user system, also said optimal flight trajectory, on which are indicated positions at which actions must be implemented on the aircraft, and the actions to be implemented at these positions. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity, and considered well-understood, routine and conventional. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Thus, the claims contain ineligible subject matter. 

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites a display step comprising displaying, on a display screen of a cockpit of the aircraft, at least one limit point corresponding to a point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Furthermore, the display of data is considered well-understood, routine and conventional according to Electric Power Group v. Alstom. Thus, the claims contain ineligible subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 6 & 11 through 13 are rejected under 35 U.S.C. §103 as being unpatentable over Young (US 9193442 B1) - from applicants IDS), in view of Moravek (US 20200013295 A1).


In regards to claim 1, Young discloses a method for assisting in a management of an energy of an aircraft, in an approach phase with a view to a ground landing ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where descent path reads on approach phase and fuel-saving reads on energy management), said approach making it possible to join a final position at which the aircraft needs to have a final energy state from a current energy state of the aircraft ([Fig. 8]: shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is the vehicle has stopped and landed therefore, a landing system would accomplish that), comprising:
at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state ([Fig. 8 and 9]: where altitude, time and distance reads on flight data and fuel used reads on energy state), and current meteorological data of the environment of the aircraft ([col. 9, ln. 5-8]: “System 100 may update 174 weather information… As weather information 164 is updated, system 100 may recalculate the reference path to more accurately comply with the arrival”); 
a set of computation steps, implemented by a data processing unit on the aircraft ([col. 28, ln. 62-67]: “a data processing system generally includes one or more of a system unit housing…computational entities such as operating systems”), comprising performing an iterative computation, backwards from said final position, to determine, as a function at least of a set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), of a set of constraints and of current values including said current meteorological data ([col. 18, ln. 1-6]: “weather information 164 may receive an update 174 indicating headwinds are stronger than forecast… system 100 may increase aircraft 450 performance with an increase in airspeed via an increase in power (throttle angle)”), an optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where optimized profile descent path reads on optimal flight trajectory) 
a data transmission step, implemented by a data transmission unit ([col. 29, ln. 5-9]: “A data processing system may be implemented utilizing suitable commercially available components, such as those typically found in data computing/communication and/or network computing/communication systems”), comprising 
guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where fuel-saving reads on energy management and note Fig. 8 shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is when the vehicle has stopped and landed therefore, a landing system would accomplish that); also see ([col. 20, ln. 64 – col. 21, ln. 12]).
Young discloses the limitations from claim 1 above, but does not explicitly disclose “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” and “from an initial position, independent of a current position, to the final position”. However, Moravek teaches from an initial position, independent of a current position, to the final position (Moravek [Fig. 2, Fig. 3 & 0041]: “Based on the current aircraft position 202, the current status of the aircraft (e.g., the current airspeed, current weight, current flap configuration not extended (F0), etc.), the identified approach scenario entails an initial segment defined by transition points 212 and 214, where flaps are extended to a first position (F1) at the initial transition position 212, followed by an intermediate segment defined by transition points 214 and 216, where flaps are extended to a second position (F2) and landing gear is extended (G) at the second transition position 214 (GF2), and a final segment defined by transition position 216 and the stabilization target position 204, where flaps are extended to a third position (F3) while landing gear is maintained extended upon reaching the final transition position 216”; also see [0043-0044]: “the processing system 108 may calculate or otherwise determine an energy metric as a function of one or more current parameter values. For example, the total energy associated with the aircraft may be calculated as a function of the current aircraft speed, current aircraft altitude, and the current aircraft weight, which may be calculated or estimated based on fuel remaining. The approach guidance display process 300 also calculates or otherwise determines one or more targeted aircraft energy state parameters based on the approach scenario to be flown (task 306)… the targeted aircraft energy state parameter values represent the predicted or expected energy state of the aircraft 102 if the pilot where progressing through the sequence of drag configurations for the selected approach scenario at the prescribed aircraft speeds and lateral positions for the transitions between configurations while also flying at the altitude prescribed by the approach path at those lateral positions. For example, the targeted altitude and airspeed values may be calculated or determined by working backwards from the stabilization target position to the current aircraft position using the drag configurations, speeds, altitudes, flight path angles, and the like prescribed by the approach scenario and the aircraft flight model” note examiner interprets “independent of a current position” from applicants’ specifications [0033]: “the system 1 takes into account an initial energy state Ei. This initial energy state Ei is equal to the current energy state Ec of the aircraft, that is to say, it is defined with a so-called initial altitude and a so-called initial speed which are equal to the current altitude and to the current speed of the aircraft AC (at its current position Pc)” where the current position data (altitude and speed) is used to determine the initial position in the optimal energy descent path). Furthermore, Moravek teaches  transmitting at least said minimum distance in horizontal projection on the ground to at least one user system (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”). 
Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft display of Young to include the initial position to the final position transmission of at least said minimum distance in horizontal projection on the ground to at least one user system of Moravek, in order to assist the pilot in performing an optimal energy descent path for landing the aircraft. The motivation to combine is that an aircraft which displays the horizontal projection on the ground to at least one user system will assist in providing an efficient, precise and accurate descent path for the pilot and crew members.   

In regards to claim 2, modified Young discloses the method according to claim 1, wherein said set of computation steps ([Fig. 14]: flow diagram of method for generating multiple computation steps, i.e.: Step 1432: “re-compute Speed Profile”; also see [Fig. 16]: where receiving and generating data reads on set of computation steps) comprises at least the following series of steps, implemented iteratively: 
a first step comprising determining, on each iteration, as a function at least of said set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), a plurality of states ([Fig. 7]: note from applicants Specs. [0014]: “a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed, and possibly its distance to the destination”  where every dot from Fig. 7 reads on state, which entail is showcasing a plurality of states) from a state selected on a preceding iteration, a selected state used in a first iteration corresponding to a state of the aircraft at said final position ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated), said selected states being saved ([col. 15, ln. 23]: “Save Feasibility Status: If either the path candidate is infeasible or the fine integration step is used, save the feasibility status of the path candidate”); 
a second step comprising attributing a cost to each of the states determined in said first step ([Fig. 16]: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated where parameters reads on attributing a cost; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator”); and 
a third step comprising selecting, from among the states determined in said first step, a state which exhibits a lowest cost ([Fig. 16] step 1618 refining the path based on performance adjustments: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator” where maximum performance OPD reads on lowest cost), the state thus selected being used in a first step of a next iteration [col. 2, ln. 30-54]: “receiving vehicle information indicative of at least one performance parameter of the vehicle, generating an idle descent path, the idle descent path a first vertical path corresponding with the lateral path… generating a geo path… generating a reference path based on a combination of the idle descent path and the geo path… generating a predictable descent path based on the reference path… and displaying the predictable descent path to a vehicle crewmember on a display”), the state selected in a previous iteration being used to determine the optimal flight trajectory of the aircraft ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated reads on determining the optimal trajectory using the previous iteration). 

In regards to claim 3,  modified Young discloses the method according to claim 2, wherein a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed ([Fig. 7]: where “altitude” reads on height with respect to the ground).

In regards to claim 4, modified Young discloses the method according to claim 1, wherein said meteorological data (Young [cl. 18, ln. 1-6]: “weather information 164 may receive an update 174 indicating headwinds are stronger than forecast… system 100 may increase aircraft 450 performance with an increase in airspeed via an increase in power (throttle angle)”) comprise at least one of the following data:         a wind speed (Young [cl. 7, ln. 1-2]: “takes into account the statistical distribution of wind speed errors and is computed”);          a temperature.


In regards to claim 5,  modified Young discloses the method according to claim 1, wherein said data transmission step comprises transmitting, to said user system ([col. 29, ln. 5-9]: “A data processing system may be implemented utilizing suitable commercially available components, such as those typically found in data computing/communication and/or network computing/communication systems”), also said optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where optimized profile descent path reads on optimal flight trajectory), on which are indicated positions at which actions must be implemented on the aircraft, and the actions to be implemented at these positions col. 20, ln. 64 – col. 21, ln. 12]: note that the aircraft will implement different actions based on a specific path/trajectory’s step, where step reads on positions).


In regards to claim 6, modified Young discloses the method according to claim 1, further comprising a display step comprising displaying, on a display screen of a cockpit of the aircraft ([col. 3, ln. 55-56]: “displaying the predictable descent path to a pilot on the display”), at least one limit point corresponding to a point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins  (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”).


In regards to claim 11, modified Young discloses the process of claim 1, wherein guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory (Young [Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where fuel-saving reads on energy management and note Fig. 8 shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is when the vehicle has stopped and landed) but does not explicitly disclose comprising manual piloting.  However, Moravek teaches manual piloting (Moravek [0055]: steps of manual piloting).
Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft of Young to include the manual piloting of Moravek, in order to assist the pilot in performing an optimal energy descent path for landing the aircraft. The motivation to combine is that an aircraft which encompasses manual piloting will assist in providing an efficient, precise and accurate descent of the aircraft.   

In regards to claim 12, modified Young discloses the process of claim 1, wherein the guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory (Young [Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where fuel-saving reads on energy management and note Fig. 8 shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is when the vehicle has stopped and landed) but does not explicitly disclose automatic piloting in a selected mode. However, Moravek teaches automatic piloting in a selected mode (Movarek [0029]: “practical embodiments of the aircraft system 100 and/or aircraft 102 will likely include one or more of the following avionics systems suitably configured to support operation of the aircraft 102: a weather system, an air traffic management system, a radar system, a traffic avoidance system, an autopilot system, an autothrust system, a flight control system”); see [0041]: “the processing system 108 and/or FMS 116 may select or otherwise identify a recommended approach scenario for display or presentation to the pilot using one or more cost functions or other selection criteria. In this regard, FIG. 2 depicts a vertical profile for an approach scenario 200 for descending from a current aircraft position 202 and reaching a stabilization target position 204 along the glide slope path (e.g., at 1000 feet above ground level) while satisfying one or more stabilization criteria for a stable approach upon reaching the stabilization target position 204 (e.g., an aircraft speed upon reaching the stabilization target position 204 that is equal to a stable approach speed criterion or within a desired threshold amount or percentage of the stable approach speed criterion… while landing gear is maintained extended upon reaching the final transition position 216” where selecting an approach scenario reads on selected mode, autopilot system reads on automatic piloting and approach scenario reads on final position)
 	Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft of Young to include the automatic piloting of Moravek, in order to assist the aircraft in performing an optimal energy descent path for landing the aircraft. The motivation to combine is that an aircraft which encompasses automatic piloting will assist in providing an efficient, precise and accurate descent of the aircraft.   

In regards to claim 13, modified Young discloses the process of claim 1, wherein the guiding the aircraft to the final position Pf with the final energy state along the optimal flight trajectory (Young [Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where fuel-saving reads on energy management and note Fig. 8 shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is when the vehicle has stopped and landed) but does not explicitly disclose comprising automatic piloting in a managed mode. However, Movarek teaches automatic piloting in a managed mode (Movarek [0029]: “practical embodiments of the aircraft system 100 and/or aircraft 102 will likely include one or more of the following avionics systems suitably configured to support operation of the aircraft 102: a weather system, an air traffic management system, a radar system, a traffic avoidance system, an autopilot system, an autothrust system, a flight control system”; see [0003]: “To reduce pilot workload and better facilitate a stable approach, approach stabilization advisory systems have been developed that attempt to guide the flight crew through a stable approach in order to reduce the chances of a “go-around,” increase safety, reduce fuel consumption, and/or reduce noise over the approach corridor… an EFB device must be fixed aside the pilot during approach so that a pilot may consult it with only short irregular glances” where guiding the flight crew reads on managed mode, approach reads on final position and autopilot system reads on automatic piloting). 
	Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft of Young to include the automatic piloting of Moravek, in order to assist the aircraft in performing an optimal energy descent path for landing the aircraft. The motivation to combine is that an aircraft which encompasses automatic piloting will assist in providing an efficient, precise and accurate descent of the aircraft.   

Response to Arguments
Applicant’s arguments have been fully considered in view of the amendments to independent claim 1, but respectfully are not persuasive. Applicant argues that the primary cited art of record fails to disclose or reasonably suggest that the limit trajectory corresponding to the minimum distance Dminl extends between an initial position (Pi) and the final position (Pf) and that the initial position (Pi) is determined in accordance with the claimed method, independently of the current position (Pc) of the aircraft. However, the secondary reference Moravek (US 20200013295 A1) discloses “an initial position, independent of a current position, to the final position”. The art explicitly discloses in (Moravek [Fig. 2, Fig. 3 & 0041]: “Based on the current aircraft position 202, the current status of the aircraft (e.g., the current airspeed, current weight, current flap configuration not extended (F0), etc.), the identified approach scenario entails an initial segment defined by transition points 212 and 214, where flaps are extended to a first position (F1) at the initial transition position 212, followed by an intermediate segment defined by transition points 214 and 216, where flaps are extended to a second position (F2) and landing gear is extended (G) at the second transition position 214 (GF2), and a final segment defined by transition position 216 and the stabilization target position 204, where flaps are extended to a third position (F3) while landing gear is maintained extended upon reaching the final transition position 216”; also see [0043-0044]: “the processing system 108 may calculate or otherwise determine an energy metric as a function of one or more current parameter values. For example, the total energy associated with the aircraft may be calculated as a function of the current aircraft speed, current aircraft altitude, and the current aircraft weight, which may be calculated or estimated based on fuel remaining. The approach guidance display process 300 also calculates or otherwise determines one or more targeted aircraft energy state parameters based on the approach scenario to be flown (task 306)… the targeted aircraft energy state parameter values represent the predicted or expected energy state of the aircraft 102 if the pilot where progressing through the sequence of drag configurations for the selected approach scenario at the prescribed aircraft speeds and lateral positions for the transitions between configurations while also flying at the altitude prescribed by the approach path at those lateral positions. For example, the targeted altitude and airspeed values may be calculated or determined by working backwards from the stabilization target position to the current aircraft position using the drag configurations, speeds, altitudes, flight path angles, and the like prescribed by the approach scenario and the aircraft flight model” note examiner interprets “independent of a current position” from applicants’ specifications [0033]: “the system 1 takes into account an initial energy state Ei. This initial energy state Ei is equal to the current energy state Ec of the aircraft, that is to say, it is defined with a so-called initial altitude and a so-called initial speed which are equal to the current altitude and to the current speed of the aircraft AC (at its current position Pc)” where the current position data (altitude and speed) is used to determine the initial position in the optimal energy descent path. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fu (US Pub. No. 2014/0336542) discloses a limb rehabilitation and training system with a robotic arm.  Robertson (US Pub. No. 2011/0213197) discloses a method of providing therapy to a patient using a virtual environment that is affected by a manipulating a control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664